Title: To Thomas Jefferson from William Henry Harrison, 16 July 1808
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Vincennes 16th. July 1808.
                  
                  The petitions herewith enclosed Were put into my hands a few days ago with a request that I would forward them to you. The person Who is the Subject of them is really one of the Most abandoned men I ever Knew. You will no doubt be surprised at this declaration when you recollect that he holds his appointment as a Member of the Legislative Council by my recommendation. This is indeed a circumstance of Infinite Mortification to me & I can only Comfort myself with the reflection that I was imposed on, in Common with many others who ought to have Known him better. The truth is, that he Conducted himself with So much art that nineteen twentieths of the people of this County had designated him for the council. His talents are unquestionable—And he had taken so decided a part in favor of the second Grade of Government altho one of the largest landholders in the Territory, & altho a professed Federalist had manifested so much Moderation that it appeared to me that he Could not With Justice be neglected in the arrangement of officers consequent upon the Change of System. He has lately been Indicted by the Grand Jury of this County for receiving Bribes in two instances When he acted as Attorney General to dismiss prosecutions which he had commenced on the part of the Territory. I have enclosed a Statement of the case made by the present Atty. Genl. Mr. Randolph.
                  I trust my dear Sir that you entertain Such an opinion of my Candor & attachment to you as to beleive that I would not willingly be the means of inducing you to commit an improper act. But I do most Sincerely think that the removal of Jones from his seat in the Council would be attended with highly salutary consequences to the United States as well as the Territory.
                  We shall have a number of Candidates for the Appointment of Deligate to Congress. The devisions which the parties will take are, those for & those who are opposed to the Devision of the Territory & those who favor the admission of negroes & those who are against it.   I have some expectation that Mr. [H] Randolph from Virga. whom I have Appointed to Succeed Mr. Parke as Atty. General will also Succeed him as Deligate & I am Certain that nothing will prevent it but the short time he has been in the Territory.
                  Until a few months ago I have beleived that Davis Floyd was no farther engaged in Burrs Conspiracy than he acknowledged to have been in the Statement he made after his return & which was forwarded by me to the Secretary of State in the Spring of 1807.   I have lately however discovered that besides the Circumstances Mentioned by Mr Pointdexter in his Testimony on Burrs Trial—He knew that there was a Connection between the latter & the British Government.   He now acknowledges that Burr told him that he was to receive a large Sum of money from the British Minister. 
                  I am Dear Sir with the Sincerest Respect and Attachment your Hume Servt.
                  
                     Willm. Henry Harrison
                     
                  
                  
                     July 17th
                     P.S. I have enclosed a copy of a letter from John R. Jones to a Citizen of this Town written to day but by Mistake dated the 17 June it needs no comment—This infamous offer to Suffer induce me to Suppress the petitions Which to his own Knowledge contain, the Sentiments of nine tenths of the people of the County was treated withe the Contempt it meritted
                  
                  
                     W H H.
                  
               